Exhibit 99.3 Unaudited Pro Forma Condensed Combined Financial Information The following unaudited pro forma condensed combined financial information gives effect to the acquisition (the “Acquisition”) by a wholly-owned subsidiary of Eagle Materials Inc. (the “Company”) of certain assets of the carved-out operations of CEMEX Construction Materials Atlantic, LLC (“CEMEX Ohio Business”), which was consummated on February 10, 2017.The assets acquired in the Acquisition include a cement manufacturing facility and a cement terminal; and certain related assets such as equipment and inventory. The following unaudited pro forma condensed combined financial information is based on the historical financial statements of the Company and the historical combined financial statements of the CEMEX Ohio Business.
